TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00664-CV

Mary Bernard, Appellant

v.

Ian St. Michael Bernard, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 146TH JUDICIAL DISTRICT
NO. 241,458-B, HONORABLE RICK MORRIS, JUDGE PRESIDING 


M E M O R A N D U M   O P I N I O N

 
	Appellant Mary Bernard, acting pro se, filed her notice of appeal on October 17,
2011.  On November 16, 2011, the Official Court Reporter for the 146th District Court of
Bell County notified this Court that appellant had not paid or made arrangements to pay for the
reporter's record.  On March 27, 2012, the clerk of this Court notified appellant by letter that
the reporter's record was overdue and requested that she make payment arrangements for the
reporter's record.  The overdue-record notice also informed appellant that if she failed to make
payment arrangements or respond to the Court's notice by April 6, 2012, her appeal would be
considered without a record, and she would be expected to file her brief by April 26, 2012.  See
Tex. R. App. P. 37.3(c).  Appellant did not respond to this notice.
	On May 5, 2012, the clerk of this Court notified appellant that her brief was overdue
and that her appeal was subject to dismissal for want of prosecution unless she filed her
brief or responded to this notice by May 15, 2012.  To date, appellant has not responded to this
Court's notice.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App.
P. 42.3(b), (c).


					__________________________________________
					Jeff Rose, Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Dismissed for Want of Prosecution
Filed:   June 15, 2012